ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 7 December 2020 for the application filed 26 October 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-15, filed 7 December 2020, with respect to claims 1-12 and 14-21 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-12 and 14-21 have been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a first component at a first elevation, wherein the first component is operatively connected to a winch; a second component at a second elevation higher than the first elevation; and a lifting component comprising a cable, the cable: spanning between and operatively connected to the first component and the second component, configured to operatively connect to and operatively disconnect from a vehicle, a first portion of the cable configured to move in a first direction between the first component and the second component based on operation of the winch, and a second portion of the cable configured to move, based on the operation of the winch and concurrent with the first portion moving in the first direction, in a second direction between the first component and the second component, and configured to lift the vehicle from the first component towards the second component in the first direction based on the operation of the winch” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-11 depend from claim 1 and are therefore also found allowable.

Regarding Claim 19, the prior art of record fails to disclose or teach “positioning a first component at a first elevation, and operatively connecting the first component to a winch; positioning a second component at a second elevation higher than the first elevation; and configuring a cable of a lifting component to: span between and operatively connect to the first component and the second component, operatively connect to and operatively disconnect from a vehicle, a first portion of the cable configured to move in a first direction between the first component and the second component based on operation of the winch, and a second portion of the cable configured to move, based on the operation of the winch and concurrent with the first portion moving in the first direction, in a second direction between the first component and the second component, and lift the vehicle from the first component towards the second component in the first direction based on the operation of the winch” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 19 is neither anticipated nor made obvious by the prior art of record.  Claims 20-21 depend from claim 19 and are therefore also found allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/13/2021